Exhibit 10.2

 

 EXECUTION VERSION

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of February 1, 2016, among
the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as collateral agent for each Senior Lender (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, contemporaneously herewith, Twin Disc, Incorporated (“Parent”), Twin
Disc International, S.P.R.L. (together with Parent, the “Borrowers”) and Wells
Fargo Bank, National Association in its individual capacity (“Lender”) are
entering into an Amended and Restated Credit Agreement dated as the date hereof
(as from time to time amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which Lender agrees to
make certain financial accommodations available to the Borrowers from time to
time pursuant to the terms and conditions thereof. As a condition to the
effectiveness of the Credit Agreement Grantors are required to enter into this
Agreement;

 

WHEREAS, pursuant to that certain Note Purchase and Private Shelf Agreement
dated as of June 30, 2014 (as previously amended, the “Original Note Agreement”)
by and among Parent and PGIM, Inc., The Prudential Insurance Company of America,
Pruco Life Insurance Company, Pruco Life Insurance Company of New Jersey,
Security Benefit Life Insurance Company, Inc., Prudential Annuities Life
Assurance Corporation, Mutual of Omaha Insurance Company, the Noteholders have
made certain financial accommodations available to Parent pursuant to the terms
and conditions thereof;

 

WHEREAS, contemporaneously herewith the Noteholders and Parent are entering into
an Amendment No. 2 to Amended and Restated Note Purchase and Private Shelf
Agreement (the “Second Amendment to Note Agreement”; the Original Note
Agreement, as so amended and as hereafter further amended, restated,
supplemented, or otherwise modified from time to time, the “Note Agreement”)
pursuant to which the Grantors, as a condition thereof, are required to enter
into this Agreement;

 

WHEREAS, contemporaneously herewith, the Grantors (other than Parent) are
entering into (a) a Subsidiary Guaranty with the Lender (the “Wells Guaranty”)
and (b) a Subsidiary Guaranty with the Noteholders (together with the Wells
Guaranty, the “Secured Guarantees”) pursuant to which certain of the the
Grantors irrevocably and unconditionally guarantee the obligations of the
Borrowers under the Senior Agreements, as applicable.

 

WHEREAS, contemporaneously herewith Lender, the Noteholders and Agent are
entering into an Intercreditor and Collateral Agency Agreement dated as of the
date hereof (as amended, restated, supplemented, or otherwise modified from time
to time, the “Intercreditor Agreement”) pursuant to which Lender and the
Noteholders appoint Agent to act on their behalf in executing and delivering
this Agreement and which agreement provides for, among other things, the sharing
of the benefits of the collateral pledged pursuant to this Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, in order to induce Lender to enter into the Credit Agreement and to
extend credit under the Credit Agreement and to induce the Noteholders to enter
into the Second Amendment to Note Agreement and continue to extend credit under
the Note Agreement Grantors have agreed to grant to Agent, for the benefit of
the Senior Lender Group, a continuing security interest in and to the Collateral
in order to secure the prompt and complete payment, observance and performance
of the Secured Obligations.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.     Definitions; Construction.

 

(a)     All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall (except as otherwise provided
herein) have the meanings ascribed thereto in the Intercreditor Agreement. Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Intercreditor Agreement; provided that
to the extent that the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

 

(i)     “Account” means an account (as that term is defined in Article 9 of the
Code).

 

(ii)     “Account Debtor” means an account debtor (as that term is defined in
the Code).

 

(iii)     “Agent” has the meaning specified therefor in the preamble to this
Agreement.

 

(iv)     “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

 

(v)     “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.

 

(vi)     “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

 
2

--------------------------------------------------------------------------------

 

 

(vii)     “Borrowers” has the meaning specified therefor in the recitals to this
Agreement; provided, however, that such term shall be interpreted giving effect
to Section 10.23 of the Credit Agreement1.

 

(viii)     “CFC” has the meaning specified therefor in the Credit Agreement.

 

(ix)     “Chattel Paper” means chattel paper (as that term is defined in the
Code), and includes tangible chattel paper and electronic chattel paper.

 

(x)     “Code” means the New York Uniform Commercial Code, as in effect from
time to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Lien created hereby on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(xi)     “Collateral” has the meaning specified therefor in Section 2.

 

(xii)     “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 8.

 

(xiii)     “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

 

(xiv)     “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by the Grantors, or any of them, and Agent, in a form
satisfactory to Agent.

 

(xv)     “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

 

(xvi)     “Deposit Account” means a deposit account (as that term is defined in
the Code).

 

(xvii)     “Equipment” means equipment (as that term is defined in the Code).

 

(xviii)     “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

(xix)     “Fixtures” means fixtures (as that term is defined in the Code).

 

(xx)     “Grantors” and “Grantor” have the respective meanings specified
therefor in the preamble to this Agreement.

 

(xxi)     “Guarantied Obligations” means all obligations of the Guarantors
arising under the Guarantees.

 

(xxii)     “Guarantors” means each of the Grantors except for Parent.

 

(xxiii)     “General Intangibles” means general intangibles (as that term is
defined in the Code), and includes payment intangibles, software, contract
rights, rights to payment, rights under Hedge Agreements (including the right to
receive payment on account of the termination (voluntarily or involuntarily) of
such Hedge Agreements), rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Property, Negotiable Collateral, and oil, gas, or other minerals
before extraction.

 

(xxiv)     “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

(xxv)     “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

(xxvi)     “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

(xxvii)     “Intellectual Property Licenses” means, with respect to any Person
(the “Specified Party”), (A) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (B) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (x) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3 and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Senior Lender Group’s rights under the Senior Agreements.

 

 
4

--------------------------------------------------------------------------------

 

 

(xxviii)     “Inventory” means inventory (as that term is defined in the Code).

 

(xxix)     “Investment Property” means (A) any and all investment property (as
that term is defined in the Code), and (B) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

 

(xxx)     “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

 

(xxxi)     “Lender” has the meaning specified therefor in the recitals to this
Agreement.

 

(xxxii)     “Letter of Credit” has the meaning specified therefor in the Credit
Agreement.

 

(xxxiii)     “Liens” has the meaning specified therefor in the Credit Agreement.

 

(xxxiv)     “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).

 

(xxxv)     “Noteholder” means each from time to time holder of a Note (as
defined in the Note Agreement).

 

(xxxvi)     “Parent” has the meaning specified therefor in the recitals to this
Agreement.

 

(xxxvii)     “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (B) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (C) the
right to sue for past, present, and future infringements thereof, and (D) all of
each Grantor’s rights corresponding thereto throughout the world.

 

(xxxviii)     “Patent Security Agreement” means each Patent Security Agreement
executed and delivered by the Grantors, or any of them, and Agent, in form
satisfactory to Agent.

 

 
5

--------------------------------------------------------------------------------

 

 

(xxxix)     “Permitted Liens” means Liens which are “Permitted Liens” as defined
in both the Credit Agreement and the Note Agreement.

 

(xl)     “Person” has the meaning specified therefor in the Credit Agreement.

 

(xli)     “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company”, together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the Closing
Date.

 

(xlii)     “Pledged Interests” means all of each Grantor’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Grantor, regardless of class or designation, including in each of the
Pledged Companies, and all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Equity Interests, the right to receive any
certificates representing any of the Equity Interests, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.

 

(xliii)     “Pledged Interests Addendum” means a Pledged Interests Addendum in
form satisfactory to Agent.

 

(xliv)     “Pledged Operating Agreements” means all of each Grantor’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

(xlv)     “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

(xlvi)     “Proceeds” has the meaning specified therefor in Section 2(q).

 

(xlvii)     “Prudential Guaranty” means that certain Guaranty Agreement entered
into between the Noteholders and the Guarantors contemporaneously herewith.

 

(xlviii)     “PTO” means the United States Patent and Trademark Office.

 

(xlix)     “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(l)     “Revolving Credit Commitment” has the meaning specified therefor in the
Credit Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

(li)     “Secured Obligations” means all obligations of the Borrowers under the
Senior Agreements (including without limitation all “Obligations” (as defined in
the Credit Agreement), all Collateral Agent Obligations of Parent and all
Guarantied Obligations).

 

(lii)     “Securities Account” means a securities account (as that term is
defined in the Code).

 

(liii)     “Security Interest” has the meaning specified therefor in Section 2.

 

(liv)     “Senior Agreements” means the Loan Documents (as defined in the Credit
Agreement), the Note Agreement and the other Transaction Documents (as defined
in the Note Agreement).

 

(lv)     “Senior Lender Group” means the Senior Lenders and Agent.

 

(lvi)     “Senior Lenders” means the Lender and the Noteholders.

 

(lvii)     “Supporting Obligations” means supporting obligations (as such term
is defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

 

(lviii)      “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(lix)     “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in a form
satisfactory to Agent.

 

(lx)     “URL” means “uniform resource locator,” an internet web address.

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the applicable Senior Agreement). The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties. Any reference
herein to the satisfaction, repayment, or payment in full of the Secured
Obligations shall mean (i) the payment or repayment in full in immediately
available funds of (A) the principal amount of, and interest accrued with
respect to, all loans and notes outstanding under the Senior Agreements,
together with the payment of any premium applicable to the repayment of such
loans and notes and (B) all fees, expenses and charges payable by Parent
pursuant to any Senior Agreement that have accrued regardless of whether demand
has been made therefor, (ii) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing cash collateralization therefor as
provided in the Credit Agreement, (iii) the receipt by Agent of cash collateral
in order to secure any other contingent Secured Obligations for which a claim or
demand for payment has been made at such time or in respect of matters or
circumstances known to Agent or a Senior Lender at the time that are reasonably
expected to result in any loss, cost, damage or expense (including attorneys’
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Secured
Obligations, (iv) the payment or repayment in full in immediately available
funds of all other Secured Obligations and (v) the termination of the Revolving
Credit Commitment. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.

 

(c)     All of the schedules attached to this Agreement shall be deemed
incorporated herein by reference.

 

2.     Grant of Security. Each Grantor hereby unconditionally grants, assigns,
and pledges to Agent, for the benefit of Agent and each Senior Lender, to secure
the Secured Obligations, a continuing security interest (hereinafter referred to
as the “Security Interest”) in all of such Grantor’s right, title, and interest
in and to all of such Grantor’s personal property of every kind and nature,
whether now owned or hereafter acquired or arising and wherever located,
including without limitation the following (the “Collateral”):

 

(a)     all of such Grantor’s Accounts;

 

(b)     all of such Grantor’s Books;

 

(c)     all of such Grantor’s Chattel Paper;

 

(d)     all of such Grantor’s Commercial Tort Claims;

 

(e)     all of such Grantor’s Deposit Accounts;

 

(f)     all of such Grantor’s Equipment;

 

 
8

--------------------------------------------------------------------------------

 

 

(g)     all of such Grantor’s Fixtures;

 

(h)     all of such Grantor’s General Intangibles;

 

(i)     all of such Grantor’s Inventory;

 

(j)     all of such Grantor’s Investment Property;

 

(k)     all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

 

(l)     all of such Grantor’s Negotiable Collateral;

 

(m)     all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements); provided that
the Pledged Interests shall not constitute Collateral until the earlier of the
date that is sixty (60) days after the Closing Date and the date upon which
Parent has satisfied its obligations under Section 7.17(f) of the Credit
Agreement;

 

(n)     all of such Grantor’s Securities Accounts;

 

(o)     all of such Grantor’s Supporting Obligations;

 

(p)     all of such Grantor’s money, cash equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any member of the Senior Lender Group; and

 

(q)     all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests (subject to the
proviso contained in Section 2(m)), Securities Accounts, Supporting Obligations,
money, or other tangible or intangible property resulting from the sale, lease,
license, exchange, collection, or other disposition of any of the foregoing, the
proceeds of any award in condemnation with respect to any of the foregoing, any
rebates or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

 

 
9

--------------------------------------------------------------------------------

 

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Equity Interests of any CFC, solely
to the extent that (y) such Equity Interests represent more than 65% of the
outstanding voting Equity Interests of such CFC, and (z) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC would result in adverse tax consequences or the costs to the Grantors
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Senior
Lenders of the security afforded thereby (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary);
(ii) Equity Interests in any Subsidiary that is not a Domestic Subsidiary except
for the Equity Interests in (A) Twin Disc International, S.P.R.L., (B) Mill Log
Wilson Equipment and (C) Twin Disc S.r.l. or (iii) any rights or interest in any
contract, lease, permit, license, or license agreement covering real or personal
property of any Grantor if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been obtained (provided, that, (A) the foregoing exclusions of this clause (iii)
shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the Code or other applicable law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on the
pledge of such contract, lease, permit, license, or license agreement and (B)
the foregoing exclusions of clauses (i), (ii) and (iii) shall in no way be
construed to limit, impair, or otherwise affect any of Agent’s or any Senior
Lenders’ continuing security interests in and liens upon any rights or interests
of any Grantor in or to (1) monies due or to become due under or in connection
with any described contract, lease, permit, license, license agreement, or
Equity Interests (including any Accounts or Equity Interests), or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, license agreement, or Equity Interests); or
(iv) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.

 

3.     Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors to Agent, the Senior Lenders,
or any of them, but for the fact that they are unenforceable or not allowable
(in whole or in part) as a claim in an Insolvency Proceeding involving any
Grantor due to the existence of such Insolvency Proceeding.

 

4.     Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Agent or any other Senior Lender of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) no Senior Lender
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any Senior
Lender be obligated to perform any of the obligations or duties of any Grantors
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement or any Senior Agreement, Grantors
shall have the right to possession and enjoyment of the Collateral for the
purpose of conducting the ordinary course of its business, subject to and upon
the terms hereof and of the Senior Agreements. Without limiting the generality
of the foregoing, it is the intention of the parties hereto that, after Pledged
Interests have become Collateral pursuant to the proviso to Section 2(m), record
and beneficial ownership of the Pledged Interests, including all voting,
consensual, dividend, and distribution rights, shall remain in the applicable
Grantor until (i) the occurrence and continuance of an Event of Default and (ii)
Agent has notified the applicable Grantor of Agent’s election to exercise such
rights with respect to the Pledged Interests pursuant to Section 16.

 

 
10

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties. In order to induce Agent to enter into
this Agreement for the benefit of the Senior Lender Group, each Grantor makes
the following representations and warranties to the Senior Lenders which shall
be true, correct, and complete, as of the date hereof, and shall be true,
correct, and complete, as of the date of the making of each loan (or other
extension of credit) made thereafter pursuant to the Credit Agreement and each
issuance of a Note (as defined in the Note Agreement) pursuant to the Note
Agreement, as though made on and as of the date of such loan (or other extension
of credit) or the issuance of such Note and such representations and warranties
shall survive the execution and delivery of this Agreement:

 

(a)     The name (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Grantor is set forth on Schedule 1 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under all applicable Senior Agreements).

 

(b)     The chief executive office of each Grantor is located at the address
indicated on Schedule 1 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under all applicable
Senior Agreements).

 

(c)     Each Grantor’s tax identification number and organizational
identification number, if any, are identified on Schedule 1 (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under all applicable Senior Agreements).

 

(d)     As of the Closing Date, no Grantor holds any commercial tort claims that
exceed $$1,000,000 in amount, except as set forth on Schedule 8.

  

(e)     (i) Schedule 2 provides a complete and correct list of all registered
Copyrights owned by any Grantor, all applications for registration of Copyrights
owned by any Grantor, and all other Copyrights owned by any Grantor and material
to the conduct of the business of any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than non-exclusive software licenses granted in the ordinary
course of business) or (B) any Person has granted to any Grantor any license or
other rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Grantor; (iii) Schedule 4 provides a
complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, all
applications for registration of Trademarks owned by any Grantor, and all other
Trademarks owned by any Grantor and material to the conduct of the business of
any Grantor. The foregoing representation shall not be deemed made until, and
shall be deemed made only as of, the date the Grantors comply with Section 28.

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     Each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary in or material to the conduct of its business, and
all employees and contractors of each Grantor who were involved in the creation
or development of any Intellectual Property for such Grantor that is necessary
in or material to the business of such Grantor have signed agreements containing
assignment of Intellectual Property rights to such Grantor and obligations of
confidentiality;

 

(g)     This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 7. Upon the making
of such filings, Agent shall have a first priority perfected security interest
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

 

(h)      (i) Except for the Security Interest created hereby, each Grantor is
and will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the Closing Date;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid and nonassessable and the Pledged Interests constitute or will constitute
the percentage of the issued and outstanding Equity Interests of the Pledged
Companies of such Grantor identified on Schedule 5 as supplemented or modified
by any Pledged Interests Addendum or any Joinder to this Agreement; (iii) such
Grantor has the right and requisite authority to pledge, the Investment Property
pledged by such Grantor to Agent as provided herein; (iv) all actions necessary
or desirable to perfect and establish the first priority of, or otherwise
protect, Agent’s Liens in the Investment Property, and the proceeds thereof,
have been duly taken, upon (A) the execution and delivery of this Agreement; (B)
the taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 7 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Securities Accounts, the delivery of Control Agreements with respect
thereto; and (v) each Grantor has delivered to and deposited with Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject. The foregoing representation
shall not be deemed made until the date Pledged Interests become Collateral
pursuant to the proviso to Section 2(m).

 

 
12

--------------------------------------------------------------------------------

 

 

(i)     No consent, approval, authorization, or other order or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Property or the remedies in respect of the Collateral pursuant to
this Agreement, except as may be required in connection with such disposition of
Investment Property by laws affecting the offering and sale of securities
generally and except for consents, approvals, authorizations, or other orders or
actions that have been obtained or given (as applicable) and that are still in
force. No Intellectual Property License of any Grantor that is necessary in or
material to the conduct of such Grantor’s business requires any consent of any
other Person that has not been obtained in order for such Grantor to grant the
security interest granted hereunder in such Grantor’s right, title or interest
in or to such Intellectual Property License.

 

(j)     As to all limited liability company or partnership interests issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a Securities Account. In
addition, subject to the proviso contained in Section 2(m), none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction. The foregoing representation shall not
be deemed made until the date Pledged Interests become Collateral pursuant to
the proviso to Section 2(m).

 

6.     Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

 

(a)     Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within five (5)
Business Days after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent’s Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly (and in any event
within five (5) Business Days) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer acceptable to Agent) endorsed in
blank as shall be requested by Agent, and shall do such other acts or things
deemed necessary or desirable by Agent to protect Agent’s Security Interest
therein;

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     Chattel Paper.

 

(i)     Promptly (and in any event within five (5) Business Days) after request
by Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $1,000,000;

 

(ii)     If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Agent for the benefit of
the Senior Lender Group”.

 

(c)     Letter-of-Credit Rights. If the Grantors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $1,000,000
or more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within five (5) Business
Days) after request by Agent, enter into a tri-party agreement with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance reasonably satisfactory to Agent;

 

(d)     Commercial Tort Claims. If the Grantors (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $1,000,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Grantor or Grantors shall promptly (and in any event within
five (5) Business Days of obtaining such Commercial Tort Claim), notify Agent
upon incurring or otherwise obtaining such Commercial Tort Claims and, promptly
(and in any event within five (5) Business Days) after request by Agent, amend
Schedule 8 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a first priority, perfected
security interest in any such Commercial Tort Claim;

 

 
14

--------------------------------------------------------------------------------

 

 

(e)     Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $1,000,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within five (5) Business Days of the
creation thereof) notify Agent thereof and, promptly (and in any event within
five (5) Business Days) after request by Agent, execute any instruments or take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Senior Lender Group, and shall provide written notice thereof under the
Assignment of Claims Act or other applicable law;

 

(f)     Intellectual Property.

 

(i)     Upon the request of Agent, in order to facilitate filings with the PTO
and the United States Copyright Office, each Grantor shall execute and deliver
to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent’s Lien on
such Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles
of such Grantor relating thereto or represented thereby;

 

(ii)     Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in or material to the conduct of such Grantor’s business, to
protect and diligently enforce and defend at such Grantor’s expense its
Intellectual Property, including (A) to diligently enforce and defend, including
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this Section
6(f)(ii) with respect to all new or acquired Intellectual Property to which it
or any of its Subsidiaries is now or later becomes entitled that is necessary in
or material to the conduct of such Grantor’s business;

 

(iii)     Grantors acknowledge and agree that the Senior Lender Group shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor.

 

 
15

--------------------------------------------------------------------------------

 

 

(g)     Investment Property.

 

(i)     If any Grantor shall acquire, obtain, receive or become entitled to
receive any Pledged Interests after the Closing Date, it shall promptly (and in
any event within five (5) Business Days of acquiring or obtaining such
Collateral) deliver to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests;

 

(ii)     Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

 

(iii)     Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

 

(iv)     No Grantor shall make or consent to any amendment or other modification
or waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Senior Agreements;

 

(v)     Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

 

(vi)     As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account. In addition, subject to the proviso contained
in Section 2(m), none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provide or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

 

(vii)     The provisions of this Section 6(g) shall be applicable to Pledged
Interests only at such time as they constitute Collateral pursuant to Section
2(m).

 

(h)     Transfers and Other Liens. Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement and the Note Agreement, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any Grantor, except for
Permitted Liens. The inclusion of Proceeds in the Collateral shall not be deemed
to constitute Agent’s consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other Senior
Agreements;.

 

 
16

--------------------------------------------------------------------------------

 

 

(i)     Name, Etc. No Grantor will change its name, organizational
identification number, jurisdiction of organization or organizational identity;
provided, that any Grantor may change its name upon at least 10 days prior
written notice to Agent of such change.

 

7.     Relation to Other Documents. In the event of any conflict between any
provision in this Agreement and a provision in the Intercreditor Agreement, such
provision of the Intercreditor Agreement shall control.

 

8.     Patent, Trademark, Copyright Security Agreements. The provisions of any
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in any Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

 

9.     Further Assurances.

 

(a)     Each Grantor agrees that from time to time, at its own expense, such
Grantor will promptly execute and deliver all further instruments and documents,
and take all further action, that Agent may reasonably request, in order to
perfect and protect the Security Interest granted hereby, to create, perfect or
protect the Security Interest purported to be granted hereby or to enable Agent
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b)     Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

 

(c)     Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

 

(d)     Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the Code.

 

 
17

--------------------------------------------------------------------------------

 

 

10.     Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default that has not been
waived, Agent (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses in connection with the enforcement of
Agent’s rights hereunder, including the right to prepare for sale and sell any
and all Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

 

11.     Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing and which has not been waived,
to take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

 

(b)     to receive, indorse, and collect any drafts or other instruments,
documents,, Negotiable Collateral or Chattel Paper;

 

(c)     to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

 

(d)     to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Grantor in respect
of any Account of such Grantor;

 

(e)     to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(f)     Agent, on behalf of the Senior Lender Group, shall have the right, but
shall not be obligated, to bring suit in its own name to enforce the
Intellectual Property and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.

 

 
18

--------------------------------------------------------------------------------

 

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

12.     Agent May Perform. If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

 

13.     Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Senior Lender
Group, and shall not impose any duty upon Agent to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.

 

14.     Collection of Accounts. At any time upon the occurrence and during the
continuance of an Event of Default, Agent or Agent’s designee may (a) notify
Account Debtors of any Grantor that the Accounts, General Intangibles, Chattel
Paper or Negotiable Collateral of such Grantor have been assigned to Agent, for
the benefit of the Senior Lender Group, or that Agent has a security interest
therein, and (b) collect the Accounts, General Intangibles and Negotiable
Collateral of any Grantor directly, and any collection costs and expenses shall
constitute part of the Secured Obligations.

 

15.     Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

 

 
19

--------------------------------------------------------------------------------

 

 

16.     Voting and Other Rights in Respect of Pledged Interests.

 

(a)     Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.

 

(b)     For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other members of the Senior Lender Group, or the value
of the Pledged Interests.

 

(c)     The provisions of Sections 16(a) and 16(b) shall become effective upon
the date upon which Pledged Interests become Collateral pursuant to Section
2(m).

 

17.     Remedies. Upon the occurrence and during the continuance of an Event of
Default which has not been waived:

 

(a)     Agent may, and, at the instruction of the Required Senior Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the Senior Agreements, or otherwise available to it, all
the rights and remedies of a secured party under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

 

 
20

--------------------------------------------------------------------------------

 

 

(b)     Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.

 

(c)     All cash proceeds received by Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied against the Secured Obligations in the order set forth in
Section 5 of the Intercreditor Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

 

(d)     Each Grantor hereby acknowledges that the Secured Obligations arise out
of a commercial transaction, and agrees that if an Event of Default shall occur
and be continuing (and has not been waived) Agent shall have the right to an
immediate writ of possession without notice of a hearing. Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Grantor, and each Grantor hereby consents to such rights and such appointment
and hereby waives any objection such Grantor may have thereto or the right to
have a bond or other security posted by Agent.

 

(e)     Agent may, in addition to other rights and remedies provided for herein,
in the other Senior Agreements or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.

 

 
21

--------------------------------------------------------------------------------

 

 

18.     Remedies Cumulative. Each right, power, and remedy of Agent or any
Senior Lender, as provided for in this Agreement or any Senior Agreement, now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or the Senior Agreements, now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Agent or any Senior Lender of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such Senior Lender of any or all such other rights,
powers, or remedies.

 

19.     Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

20.     Indemnity and Expenses.

 

(a)     Each Grantor agrees to indemnify Agent and the Senior Lenders from and
against all claims, lawsuits and liabilities (including reasonable attorneys’
fees) growing out of or resulting from this Agreement (including enforcement of
this Agreement) or any other Senior Agreement to which such Grantor is a party,
except claims, losses or liabilities resulting from the gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and Senior Agreements and the
repayment of the Secured Obligations.

 

(b)     Grantors, jointly and severally, shall, upon demand, pay to Agent the
full amount of all payments, advances, charges, costs and expenses (including
attorney’s fees and all reasonable field examination, appraisal, and valuation
fees and expenses) which Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the Senior Agreements, (iii) the exercise or enforcement of any of the
rights of Agent hereunder or (iv) the failure by Grantor to perform or observe
any of the provisions hereof.

 

(c)     No payment shall be required to be made by Grantors pursuant to this
Section 20 to the extent it is duplicative of a payment made pursuant to Section
2(i) of the Intercreditor Agreement.

 

 
22

--------------------------------------------------------------------------------

 

 

21.     Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE SENIOR
AGREEMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

 

22.     Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective notice addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

23.     Continuing Security Interest: Assignments under Senior Agreements.

 

(a)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been paid in full in accordance with the provisions of the
Senior Agreements and the Revolving Credit Commitment has expired or have been
terminated, (ii) be binding upon each Grantor, and its respective successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, Agent, and
its successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any Senior Lender may, in accordance with the provisions
of the applicable Senior Agreement, assign or otherwise transfer all or any
portion of its rights and obligations under such Senior Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Senior Lender herein or otherwise.
Upon payment in full of the Secured Obligations in accordance with the
provisions of the applicable Senior Agreements and the expiration or termination
of the Revolving Credit Commitment, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, upon Parent’s request, Agent will
authorize the filing of appropriate termination statements to terminate such
Security Interest. No transfer or renewal, extension, assignment, or termination
of this Agreement or the Senior Agreements, or any other instrument or document
executed and delivered by any Grantor to Agent nor any additional loans made by
any Senior Lender to Parent, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by Agent,
nor any other act of the Senior Lenders, or any of them, shall release any
Grantor from any obligation, except a release or discharge executed in writing
by Agent in accordance with the provisions of the Intercreditor Agreement. Agent
shall not by any act, delay, omission or otherwise, be deemed to have waived any
of its rights or remedies hereunder, unless such waiver is in writing and signed
by Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Agent would otherwise have had on any other
occasion.

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor agrees that, if any payment made by any Grantor or other
Person and applied to the Secured Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any Senior Lender to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (i) any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), or (ii) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.

 

24.     Survival. All representations and warranties made by the Grantors in
this Agreement and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Agent or any Senior Lender may have
had notice or knowledge of any Default (as defined in either the Credit
Agreement or the Note Agreement) or Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
loan or note or any fee or any other amount payable under a Senior Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Revolving Credit Commitment has not expired or terminated.

 

25.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

 

(a)     THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)     THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OF NEW YORK
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GRANTOR AND
AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 25(b).

 

 
24

--------------------------------------------------------------------------------

 

 

(c)     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

(d)     EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)     NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST AGENT, ANY SENIOR LENDER OR
ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GRANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

26.     New Subsidiaries. Pursuant to Section 7.12 of the Credit Agreement and
Section 5L of the Note Agreement, certain Subsidiaries (whether by acquisition
or creation) of any Grantor are required to enter into this Agreement by
executing and delivering in favor of Agent a Joinder to this Agreement in
substantially the form of Annex 1. Upon the execution and delivery of Annex 1 by
any such new Subsidiary, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any instrument adding an additional Grantor as a party
to this Agreement shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor hereunder.

 

 
25

--------------------------------------------------------------------------------

 

 

27.     Agent. Each reference herein to any right granted to, benefit conferred
upon or power exercisable by “Agent” shall be a reference to Agent, for the
benefit of each Senior Lender.

 

28.     Schedules. Notwithstanding anything herein to the contrary, the Grantors
shall not be required to provide Schedules 2, 3, 4, 5 and 6 to this Agreement
prior to the date that is thirty (30) days after the Closing Date and the
Grantors shall provide such Schedules to the Collateral Agent by such date,
whereupon this Agreement shall be automatically amended to include such
Schedules.

 

29.     Miscellaneous.

 

(a)     This Agreement is a Loan Document (as defined in the Credit Agreement)
and a Transaction Document (as defined in the Note Agreement). This Agreement
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

 

(b)     Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)     Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

 

(d)     Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against Agent, any Senior Lender or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

 

[signature pages follow]

 

 
26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

TWIN DISC, INCORPORATED, as Grantor

 

       

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

MILL-LOG EQUIPMENT CO., INC., as Grantor

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 


--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 


--------------------------------------------------------------------------------

 

 

ANNEX 1


FORM OF JOINDER

 

Joinder No. ____ (this “Joinder”), dated as of ____________ 20___, to the
Security Agreement, dated as of February 1, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), in its capacity as agent for each Senior Lender (in
such capacity, together with its successors and assigns in such capacity,
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of February 1, 2016
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Twin Disc, Incorporated (“Parent”), Twin
Disc International, S.P.R.L. (together with Parent, the “Borrowers”) and Wells
Fargo Bank, National Association, in its individual capacity (“Lender”), the
Lender has agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof;

 

WHEREAS, pursuant to the Note Agreement, the Noteholders have made certain
financial accommodations available to Parent pursuant to the terms and
conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Intercreditor Agreement, and this Joinder
shall be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis; and

 

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender and the Noteholders to make certain financial accommodations to
Borrowers as provided for in the Credit Agreement, the Note Agreement and the
other Senior Agreements; and

 

WHEREAS, pursuant to Section 7.12 of the Credit Agreement, Section 5L of the
Note Agreement and Section 26 of the Security Agreement, certain Subsidiaries of
the Loan Parties, must execute and deliver certain documents, including the
Security Agreement, and the joinder to the Security Agreement by the undersigned
new Grantor or Grantors (collectively, the “New Grantors”) may be accomplished
by the execution of this Joinder in favor of Agent, for the benefit of the
Senior Lenders; and

 

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of Borrower and,
as such, will benefit by virtue of the financial accommodations extended to
Borrower by the Senior Lenders and (b) by becoming a Grantor will benefit from
certain rights granted to the Grantors pursuant to the terms of the Senior
Agreements;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

 

 


--------------------------------------------------------------------------------

 

 

1.     In accordance with Section 26 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, each New Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of the Senior Lenders, to secure the Secured
Obligations, a continuing security interest in and to all of such New Grantor’s
right, title and interest in and to the Collateral. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is incorporated herein by reference.

 

2.     Schedule 1, “Name; Chief Executive Office; Tax Identification Numbers and
Organizational Numbers”, Schedule 2, “Copyrights”, Schedule 3, “Intellectual
Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged Companies”,
Schedule 6, “Trademarks”, Schedule 7, “List of Uniform Commercial Code Filing
Jurisdictions” and Schedule 8, “Commercial Tort Claims”, attached hereto
supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule
6, Schedule 7 and Schedule 8, respectively, to the Security Agreement and shall
be deemed a part thereof for all purposes of the Security Agreement.

 

3.     Each New Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Senior Agreements.

 

4.     Each New Grantor represents and warrants to Agent and the Senior Lenders
that this Joinder has been duly executed and delivered by such New Grantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

5.     This Joinder is a Loan Document and a Transaction Document. This Joinder
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Joinder. Delivery of an executed counterpart of
this Joinder by telefacsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Joinder. Any party delivering an executed counterpart of this Joinder by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Joinder but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Joinder.

 

 


--------------------------------------------------------------------------------

 

 

6.     The Security Agreement, as supplemented hereby, shall remain in full
force and effect.

 

7.     THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW
AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF
THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

 

NEW GRANTORS:

[Name of New Grantor]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

NAME; JURISDICTION; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND
ORGANIZATIONAL NUMBERS

 

 

 

Twin Disc, Incorporated, a Wisconsin corporation

1328 Racine Street

Racine, WI 53403

Tax Identification Number:     39-0667110

Entity ID from the Wisconsin Department of Financial Institutions web site:
1T00778

 

 

Mill-Log Equipment Co., Inc., an Oregon corporation

90895 Roberts Road

Coburg, OR 97408

Tax Identification Number:     93-0453196

Registry No. from the Oregon Secretary of State (Corporation Division) web site:
057105-12

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

COPYRIGHTS

 

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

INTELLECTUAL PROPERTY LICENSES

 

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

PATENTS

 

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 5

 

PLEDGED COMPANIES

 

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

TRADEMARKS

 

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 7

 

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

 

Twin Disc, Incorporated

Wisconsin Department of Financial Institutions

 

 

Mill-Log Equipment Co., Inc.

Oregon Secretary of State

               

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 8

 

COMMERCIAL TORT CLAIMS

 

 

None.

 